Title: To Thomas Jefferson from C. W. F. Dumas, 12 July 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 12 July 1791. He acknowledges TJ’s of 13 May and has made good use of his account of the prosperity of the United States. If the volume of European quarrels allows space for this felicitous example set by the New World, it will be seen in the newspapers.
He has written Luzac to continue sending the gazette by the English packet boats. As for the question of American packets, this must wait for another day. But since the government does not wish to bear the cost, this could be an object of speculation by merchants under a concession from which the government would profit.
He knows from reliable sources that American securities of the first two loans of Messrs. Stadnitsky and Staphorst sell today at ƒ1430 the 1000—that is, at least 43% above par; those of subsequent loans correspondingly; and those of the loans authorized by Congress at 5% through Messrs. Willink and Staphorst are sought for, the last like the first at 1% above par.

He says nothing of European affairs. The most clairvoyant are baffled and know no more than what appears in the gazettes. He thinks the National Assembly has taken the wisest course and does not believe any power will attack France in its present state of ferment.
P.S. 13 July. TJ will see in the Gazette de Leide of the 12th the account of American prosperity outlined by him. All prudent readers will be struck by the agreeable contrast between this and the European news. He is also sending this article to the brave man who edits the Gazette de Harlem, a paper which he will begin sending the first of the month. This gazette and that of Leyden are regarded by the Dutch as the most informed and best edited of all the Holland journals. The others are partisan and strident. The worst of all and the most contemptible for its impudence is that published at The Hague, called the Gazette de la Cour.
P.S. 17 July. Certain people here profess that a Congress of certain powers will soon assemble at Aix-la-Chapelle to intervene in French affairs. He does not believe it. If this were to happen, it would be so much the worse for those powers, not for France.
